DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				EXAMINER’S NOTE
	It is noted that claim 13 is missing in the amendment filed on 2/17/2022. It appears that claim 14 should be claim 13, claim 15 should be claim 14, claim 16 should be claim 15, claim 17 should be claim 16, and claim 18 should be claim 17. This Office action is based on such interpretation.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yungping Chiang on 4/6/22.
The application has been amended as follows: 

	To Claim 17, line 1, please amend as follows:

	16.  The method according to claim 5, wherein the mass ratio of the coating material and the powder product is 1: (2-12). 

	To Claim 18, line 1, please amend as follows:
	17. The method according to claim 15, wherein in Step 1, heating the mixture at 200°C for 24 hours. 

REASONS FOR ALLOWANCE
	The reason for allowance is the same as the one provided in the Notice of Allowance dated 4/14/22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
May 2, 2022